        Case 1:16-cr-02376-WJ-JFR Document 67 Filed 06/27/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


TOM BEGAYE JR.,

               Movant,
vs.                                                   No. CV 19-00587 WJ/JFR
                                                      No. CR 16-02376 WJ


UNITED STATES OF AMERICA,

               Respondent.

                                              ORDER

       THIS MATTER is before the Court on the Motion Pursuant to Ineffective Assistance of

Counsel filed by Movant, Tom Begaye, Jr., on June 25, 2019 (CV Doc. 1; CR Doc. 65) (“Motion”).

The Court has also reviewed the docket in criminal case no. CR 16-02376 WJ.

       Movant Begaye’s Motion challenges his conviction and sentence in CR 16-02376 on the

ground of ineffective assistance of counsel. (CV Doc. 1 at 2-8; CR Doc. 65 at 2-8). The Court

intends to recharacterize Begaye’s Motion as a first 28 U.S.C. § 2255 motion to vacate, set aside,

or correct sentence. Pursuant to Castro v. United States, 540 U.S. 375 (2003), when

               a court recharacterizes a pro se litigant’s motion as a first § 2255
               motion . . .the district court must notify the pro se litigant that it
               intends to recharacterize the pleading, warn the litigant that this
               recharacterization means that any subsequent § 2255 motion will
               be subject to the restriction on “second or successive” motions,
               and provide the litigant an opportunity to withdraw the motion or
               to amend it so that it contains all the § 2255 claims he believes he
               has.

Id. at 383. Consistent with Castro, the Court notifies Begaye that it intends to recharacterize his

Motion as a first § 2255 motion and afford him an opportunity to withdraw the motion or to amend

it to add additional claims he may have. See Rule 2 of the Rules Governing Section 2255



                                                  1
        Case 1:16-cr-02376-WJ-JFR Document 67 Filed 06/27/19 Page 2 of 2



Proceedings for the United States District Courts (providing that a motion to vacate, set aside, or

correct sentence must: “(1) specify all grounds for relief available to the moving party; (2) state

the facts supporting each ground; (3) state the relief requested; (4) be printed, typewritten, or

legibly handwritten; and (5) be signed under penalty of perjury by the movant or by a person

authorized to sign it for the movant.” (emphasis added)). If Begaye fails to timely amend or

withdraw his Motion, then Begaye’s Motion will be recharacterized and any subsequent § 2255

motions will be subject to the restriction on “second or successive” motions in 28 U.S.C. §§ 2244

and 2255(h).

       IT IS ORDERED that Movant Tom Begaye, Jr. is GRANTED leave to amend or

withdraw his Motion (CV Doc. 1; CR Doc. 65), which the Court intends to recharacterize as a first

motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255, within twenty-one (21)

days of the entry of this Order.

       IT IS FURTHER ORDERED that the Clerk of the Court MAIL a copy of this Order,

together with a form § 2255 motion and instructions, to Movant Begaye.




                                             ______________________________________
                                             JOHN F. ROBBENHAAR
                                             United States Magistrate Judge




                                                2
